


EXHIBIT 10.80

 

CALIPER LIFE SCIENCES, INC.

2009 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Pursuant to the Restricted Stock Unit Grant Notice (“Grant Notice”) and this
Restricted Stock Unit Award Agreement (“Agreement”) (collectively, the “Award”),
Caliper Life Sciences, Inc. (the “Company”) has awarded you a right to receive a
delayed issuance stock bonus (a “Restricted Stock Unit”) pursuant to Paragraph 8
of the Company’s 2009 Equity Incentive Plan (the “Plan”) for the number of
Restricted Stock Units as indicated in the Grant Notice.  Defined terms not
explicitly defined in this Agreement but defined in the Plan shall have the same
definitions as in the Plan.  Subject to adjustment and the terms and conditions
as provided herein and in the Plan, each Restricted Stock Unit shall represent
the right to receive a stock bonus of one (1) share of Common Stock.

 

The details of your Award, in addition to those set forth in the Grant Notice,
are as follows:

 

1.           NUMBER OF RESTRICTED STOCK UNITS AND SHARES OF COMMON STOCK.  The
number of Restricted Stock Units in your Award is set forth in the Grant Notice.

 

(a)           The number of Restricted Stock Units subject to your Award and/or
the number of shares of Common Stock deliverable with respect to such Restricted
Stock Units may be adjusted from time to time for capitalization adjustments as
described in Paragraph 24 of the Plan.  You will receive no benefit or
adjustment to your Award with respect to any cash dividend or other distribution
that does not result in a capitalization adjustment pursuant to Section 24(d) of
the Plan; provided, however, that this sentence shall not apply with respect to
any shares of Company Common Stock that are delivered to you in connection with
your Award after such shares have been delivered to you.

 

(b)           Any additional Restricted Stock Units, shares of Common Stock,
cash or other property that becomes subject to the Award pursuant to this
Section 1 shall be subject, in a manner determined by the Board, to the same
forfeiture restrictions, restrictions on transferability and time and manner of
delivery as apply to the other Restricted Stock Units and Common Stock covered
by your Award.

 

(c)           Notwithstanding the provisions of this Section 1, no fractional
Restricted Stock Units or rights for fractional shares of Common Stock shall be
created pursuant to this Section 1.  The Board shall, in its discretion,
determine an equivalent benefit for any fractional Restricted Stock Units or
fractional shares that might be created by the adjustments referred to in this
Section 1.

 

2.           VESTING.   The Restricted Stock Units shall vest, if at all, as
provided in the Grant Notice and the Plan.

 

--------------------------------------------------------------------------------


 

3.           DELIVERY OF SHARES OF COMMON STOCK.  Subject to the provisions of
this Agreement and the Plan, in the event one or more Restricted Stock Units
vests, the Company shall deliver to you one (1) share of Common Stock for each
Restricted Stock Unit that vests.  The delivery to you of the appropriate number
of shares of Common Stock shall be made within sixty (60) days after the
applicable vesting date.  The form of such delivery (e.g., a stock certificate
or electronic entry evidencing such shares) shall be determined by the Company.

 

4.           PAYMENT BY YOU.  This Award was granted in consideration of your
past services to the Company.  Subject to Section 10 below, except as otherwise
provided in the Grant Notice, you will not be required to make any payment to
the Company (other than your past and future services with the Company) with
respect to your receipt of the Award, vesting of the Restricted Stock Units or
the delivery of the shares of Common Stock underlying the Restricted Stock
Units.

 

5.           SECURITIES LAW COMPLIANCE.  You may not be issued any Common Stock
under your Award unless the shares of Common Stock are either (i) then
registered under the Securities Act of 1933, as amended (the “Securities Act”)
or (ii) the Company has determined that such issuance would be exempt from the
registration requirements of the Securities Act.  Your Award must also comply
with other applicable laws and regulations governing the Award, and you shall
not receive such Common Stock if the Company determines that such receipt would
not be in material compliance with such laws and regulations.

 

6.           RESTRICTIVE LEGENDS.  The Common Stock issued under your Award
shall be endorsed with appropriate legends, if any, determined by the Company.

 

7.           TRANSFER RESTRICTIONS.  Prior to the time that shares of Common
Stock have been delivered to you, you may not transfer, pledge, sell or
otherwise dispose of the shares in respect of your Award.  For example, you may
not use shares that may be issued in respect of your Restricted Stock Units as
security for a loan, nor may you transfer, pledge, sell or otherwise dispose of
such shares.  This restriction on transfer will lapse upon delivery to you of
shares in respect of your vested Restricted Stock Units.  Your Award is not
transferable, except by will or by the laws of descent and distribution. 
Notwithstanding the foregoing, by delivering written notice to the Company, in a
form satisfactory to the Company, you may designate a third party who, in the
event of your death, shall thereafter be entitled to receive any distribution of
Common Stock pursuant to this Agreement.

 

8.           AWARD NOT A SERVICE CONTRACT.  Your Award is not an employment or
service contract, and nothing in your Award shall be deemed to create any
obligation on your part to continue in the service of the Company or an
Affiliate thereof, or on the part of the Company or an Affiliate thereof to
continue such service.  In addition, nothing in your Award shall obligate the
Company or an Affiliate thereof, their respective stockholders, boards of
directors or employees to continue any relationship that you might have as an
Employee or Consultant of the Company or an Affiliate thereof.

 

9.           UNSECURED OBLIGATION.  Your Award is unfunded, and even as to any
Restricted Stock Units which vest, you shall be considered an unsecured creditor
of the Company with respect to the Company’s obligation, if any, to issue Common
Stock pursuant to

 

2

--------------------------------------------------------------------------------


 

this Agreement.  You shall not have voting or any other rights as a stockholder
of the Company with respect to the Common Stock acquired pursuant to this
Agreement until such Common Stock is issued to you pursuant to Section 2 of this
Agreement.   Upon such issuance, you will obtain full voting and other rights as
a stockholder of the Company with respect to the Common Stock so issued. 
Nothing contained in this Agreement, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.

 

10.         WITHHOLDING OBLIGATIONS.

 

(a)           On or before the time you receive a distribution of Common Stock
pursuant to your Award, or at any time thereafter as requested by the Company,
you hereby authorize any required withholding from, at the Company’s election,
the Common Stock issuable to you, payroll and any other amounts payable to you
and otherwise agree to make adequate provision for any sums required to satisfy
the federal, state, local and foreign tax withholding obligations of the Company
or any Affiliate thereof which arise in connection with your Award. Any fully
vested shares that are withheld shall be based upon a whole number of shares of
Common Stock having a Fair Market Value, determined by the Company as of the
date of exercise, not in excess of the minimum amount of tax required to be
withheld by law.

 

(b)           Unless the tax withholding obligations of the Company and/or any
Affiliate thereof are satisfied, the Company shall have no obligation to deliver
to you any Common Stock.

 

(c)           In the event the Company’s obligation to withhold arises prior to
the delivery to you of Common Stock or it is determined after the delivery of
Common Stock to you that the amount of the Company’s withholding obligation was
greater than the amount withheld by the Company, you agree to indemnify and hold
the Company harmless from any failure by the Company to withhold the proper
amount.

 

11.         NOTICES.  Any notices provided for in your Award or the Plan shall
be given in writing and shall be deemed effectively given upon receipt or, in
the case of notices delivered by the Company to you, five (5) days after deposit
in the United States mail, postage prepaid, addressed to you at the last address
you provided to the Company.

 

12.         HEADINGS.  The headings of the Sections in this Agreement are
inserted for convenience only and shall not be deemed to constitute a part of
this Agreement or to affect the meaning of this Agreement.

 

13.         AMENDMENT.  This Agreement may be amended only by a writing executed
by the Company and you which specifically states that it is amending this
Agreement. Notwithstanding the foregoing, this Agreement may be amended solely
by the Company by a writing which specifically states that it is amending this
Agreement, so long as a copy of such amendment is delivered to you, and provided
that no such amendment adversely affecting your rights hereunder may be made
without your written consent. Without limiting the foregoing, the Company
reserves the right to change, by written notice to you, the provisions of this
Agreement in any way it may deem necessary or advisable to carry out the purpose
of the grant as a result of

 

3

--------------------------------------------------------------------------------


 

any change in applicable laws or regulations or any future law, regulation,
ruling, or judicial decision, provided that any such change shall be applicable
only to rights relating to that portion of the Award which is then subject to
restrictions as provided herein.

 

14.         MISCELLANEOUS.

 

(a)           The rights and obligations of the Company with respect to your
Award shall be transferable by the Company to any one or more persons or
entities, and all covenants and agreements hereunder shall inure to the benefit
of, and be enforceable by the Company’s successors and assigns.

 

(b)           You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your Award.

 

(c)           You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.

 

(d)           This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

(e)           All obligations of the Company under the Plan and this Agreement
shall be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.

 

15.         GOVERNING PLAN DOCUMENT.  Your Award is subject to all the
provisions of the Plan, the provisions of which are hereby made a part of your
Award, and is further subject to all interpretations, amendments, rules and
regulations which may from time to time be promulgated and adopted pursuant to
the Plan.  In the event of any conflict between the provisions of your Award and
those of the Plan, the provisions of the Plan shall control; provided, however,
that Section 3 of this Agreement shall govern the timing of any distribution of
Common Stock under your Award.  The Board shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Board shall be final and binding upon you, the
Company, and all other interested persons. No member of the Board shall be
personally liable for any action, determination, or interpretation made in good
faith with respect to the Plan or this Agreement.

 

16.         EFFECT ON OTHER EMPLOYEE BENEFIT PLANS.  The value of the Award
subject to this Agreement shall not be included as compensation, earnings,
salaries, or other similar terms used when calculating benefits under any
employee benefit plan (other than the Plan) sponsored by the Company or any
Subsidiary except as such plan otherwise expressly provides. The Company
expressly reserves its rights to amend, modify, or terminate any or all of the
employee benefit plans of the Company or any Subsidiary.

 

4

--------------------------------------------------------------------------------


 

17.         CHOICE OF LAW.  The interpretation, performance and enforcement of
this Agreement shall be governed by the law of the state of California without
regard to such state’s conflicts of laws rules.

 

18.         SEVERABILITY.  If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

 

*  *  *  *  *

 

This Restricted Stock Unit Award Agreement shall be deemed to be signed by the
Company and the Participant upon the electronic acceptance by the Participant of
the Restricted Stock Unit Grant Notice to which it is attached.

 

5

--------------------------------------------------------------------------------
